Citation Nr: 0911131	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-24 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida in which the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for hypertension had been 
received, but denied the de novo issue of entitlement to 
service connection for this condition.

This appeal was previously before the Board in October 2008, 
when the Veteran's petition to reopen his claim of service 
connection for hypertension was granted, and the issue of 
entitlement to service connection for this condition was 
remanded for additional development.  Such development having 
been completed, the appeal has been returned to the Board for 
further review.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in July 2007.  
A transcript of the hearing is associated with the claims 
folder.


FINDING OF FACT

The Veteran's currently-shown hypertension is related to 
service. 


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

When a chronic disease such as cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year of the Veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1).

Analysis

The Veteran contends that his currently-shown hypertension 
developed during service.

The record reflects a diagnosis of hypertension upon 
separation from service in April 1955, which appears to have 
been based on an isolated, elevated blood pressure reading of 
180/80.  A May 1955 affidavit by a private physician also 
indicates a diagnosis of hypertension, which, again, appears 
to have been based on an isolated blood pressure reading of 
178/80.  The report of a June 1955 VA examination reflects 
normal blood pressure readings at that time, but notes the 
two previous elevated readings in April and May.  Based on 
those findings, the examiner provided a diagnosis of "Labile 
hypertension, mild; no hypertension noted at this 
examination."  Subsequent private medical records dated many 
years later reflect diagnosis and treatment for hypertension.

The Veteran underwent a VA examination in July 2008.  The 
examiner noted on-going treatment for hypertension which was 
well-controlled with medication.  The diagnosis was 
"essential hypertension."  The examiner opined that "The 
veteran's current hypertension is less likely as not present 
during service."  In support of this opinion, the examiner 
noted that "A one time elevated systolic BP is not a 
determination of Hypertension," essentially disagreeing with 
the in-service diagnosis of hypertension.  Importantly, 
however, the examiner did not address the May 1955 private 
physician's affidavit which also reflects an elevated blood 
pressure reading and a diagnosis of hypertension, or the 
broader issue of whether the Veteran's currently-shown 
hypertension is related to the elevated blood pressure 
readings in April and May 1955 (regardless of whether they 
supported a clinical diagnosis of hypertension at that time).  
Consequently, the July 2008 VA examiner's opinion offers 
little probative value with respect to the onset of the 
Veteran's hypertension.

In October 2008, in accordance with the Board's remand, the 
foregoing issues were addressed in a follow-up opinion by 
another VA physician.  The physician acknowledged the 
diagnosis of hypertension at the time of separation, and 
proximately thereafter, as well as the subsequent diagnosis 
of labile hypertension.  The physician explained that labile 
hypertension is basically blood pressure that is sometimes 
high, but not always.  The physician opined that the fact 
that the Veteran had several elevated blood pressure readings 
was "essentially hypertension," and that it is "at least 
as likely as not that the Veteran's current hypertension is 
related to his hypertension at the time of separation and/or 
labile hypertension diagnosed during that time."  

Given the presence of objective medical evidence reflecting 
elevated blood pressure and diagnosis of hypertension at the 
time of, and shortly after, service separation, as well as a 
specific medical opinion linking the Veteran's currently-
shown hypertension to service, the Board finds that the 
preponderance of the evidence is in favor of the Veteran's 
claim and the appeal is granted.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


